 

Exhibit 10.3

EAGLE MATERIALS INC.

INCENTIVE PLAN

(As Amended and Restated as of August 5, 2010)

1. Plan. This Eagle Materials Inc. Incentive Plan (the “Plan”) constitutes an
amendment and restatement in its entirety of the Centex Construction Products,
Inc. Incentive Plan originally effective January 8, 2004, as thereafter amended
(“Existing Plan”).

2. Objectives. The purpose of this Plan is to further the interests of the
Corporation and its shareholders by providing incentives in the form of Awards
to key Employees and Nonemployee Directors who can contribute materially to the
success and profitability of the Corporation and its Affiliates. Such Awards
will recognize and reward outstanding performances and individual contributions
and give Participants in the Plan an interest in the Corporation parallel to
that of the shareholders, thus enhancing the proprietary and personal interest
of such Participants in the Corporation’s continued success and progress. This
Plan will also enable the Corporation and its Affiliates to attract and retain
such Employees and Nonemployee Directors.

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Affiliate” means a Subsidiary or Joint Venture.

“Authorized Officer” means the Chief Executive Officer of the Corporation (or
any other senior officer of the Corporation to whom he or she shall delegate the
authority to execute any Award Agreement, where applicable).

“Award” means an Employee Award or a Director Award.

“Award Agreement” means a written agreement setting forth the terms, conditions
and limitations applicable to an Award, to the extent the Committee determines
such agreement is necessary.

“Board” means the Board of Directors of the Corporation.

“Cash Award” means an award denominated in cash.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the independent Compensation Committee of the Board as is
designated by the Board to administer the Plan.

“Common Stock” means the Common Stock, par value $.01 per share, of Eagle
Materials Inc.

“Corporation” means Eagle Materials Inc., a Delaware corporation, or any
successor thereto.

“Director” means an individual who is a member of the Board.

“Director Award” means any Nonqualified Options or Stock Award granted, whether
singly, in combination or in tandem, to a Participant who is a Nonemployee
Director pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of the Plan.

 

1



--------------------------------------------------------------------------------

 

“Disability” means a disability that renders the Participant unable to engage in
any occupation in accordance with the terms of the Long Term Disability Plan of
Eagle Materials Inc.

“Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.

“Employee” means an employee of the Corporation or any of its Affiliates and an
individual who has agreed to become an Employee of the Corporation or any of its
Affiliates and actually becomes such an Employee within the following six
months.

“Employee Award” means any Option, SAR, Stock Award, Cash Award, or Performance
Award granted, whether singly, in combination or in tandem, to a Participant who
is an Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Committee may establish in
order to fulfill the objectives of the Plan.

“Employee Director” means an individual serving as a member of the Board who is
an Employee of the Corporation or any of its Affiliates.

“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if Common Stock is listed or admitted to trading on the New York Stock
Exchange, the closing sales price per share of Common Stock as reported on New
York Stock Exchange Composite Trading Listings or a similar report selected by
the Committee on that date, or if there shall have been no such sale reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if the shares of Common Stock are not listed on the New York Stock Exchange
but are listed on a securities exchange other than the New York Stock Exchange,
the closing sales price per share of Common Stock as reported on the date in
question on the principal securities exchange on which the shares of Common
Stock are then listed or admitted to trading, or (iii) if shares of Common Stock
are not listed on a securities exchange, (A) the most recent value determined by
an independent appraiser appointed by the Corporation for such purpose or (B) if
applicable, the price per share of Common Stock as determined in accordance with
the procedures of a third party administrator retained by the Corporation to
administer the Plan.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award. With respect to an Award of an Option or SAR, the Grant Price shall not
be less than the Fair Market Value of a share of Common Stock on the date on
which the Award is granted.

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

“Joint Venture” means any joint venture or partnership in which the Corporation
has at least 50% ownership, voting, capital or profit interests (in whatever
form) and which is a subsidiary of the Corporation within the meaning of the
Securities Act of 1933, as amended.

“Non-Employee Director” means an individual serving as a member of the Board who
is not an Employee of the Corporation or any of its Affiliates.

 

2



--------------------------------------------------------------------------------

 

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which may be an Incentive Stock Option or a
Nonqualified Stock Option.

“Participant” means an Employee or Nonemployee Director to whom an Award has
been granted under this Plan.

“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment in the future of one or more Performance Goals.

“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Qualified Performance Award shall be earned.

“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code, as described in
Section 8(a)(v)(B) of the Plan.

“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.

“Section 409A” shall mean Section 409A of the Code and related U.S. Department
of Treasury regulations and pronouncements.

“Shareholder Effective Date” shall mean the date of the first shareholder’s
meeting that occurs in the Corporation’s fiscal year beginning on April 1, 2009.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash,
Common Stock or a combination of cash and Common Stock, equal to the excess of
the Fair Market Value of a specified number of shares of Common Stock on the
date the right is exercised over a specified Grant Price, in each case, as
determined by the Committee.

“Stock Award” means an Award, other than Options or SARs, in the form of shares
of Common Stock or Stock Units, including an award of Restricted Stock.

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock (as determined by the Committee) granted
to either an Employee or a Nonemployee Director.

“Subsidiary” means any corporation, partnership, limited liability company or
other business venture or entity of which the Corporation directly or indirectly
owns 50% or more of the ownership interest in such entity, as determined by the
Committee in its sole and absolute discretion (such determination by the
Committee to be conclusively established by the grant of an Award by the
Committee to an officer or employee of such an entity).

4. Eligibility.

 

  (a) Employees. Employees eligible for the grant of Employee Awards under this
Plan are those Employee Directors and Employees who hold positions of
responsibility and whose performance, in the judgment of the Committee, can have
a significant effect on the success of the Corporation and its Affiliates.

 

3



--------------------------------------------------------------------------------

 

  (b) Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Nonemployee Directors.

5. Common Stock Available for Awards. Subject to the provisions of paragraph 16
hereof, there shall be available for Awards under this Plan granted or payable
wholly or partly in Common Stock (including rights or Options that may be
exercised for or settled in Common Stock) an aggregate of 3,000,000 shares of
Common Stock plus (i) the number of shares of Common Stock that are the subject
of Awards outstanding on the Shareholder Effective Date and (ii) the number of
shares of Common Stock that remain available for Award under the Existing Plan
on the Shareholder Effective Date. All of the shares authorized for issuance may
be issued pursuant to Incentive Options, Nonqualified Stock Options or any
combination thereof. No more than 1,000,000 shares of Common Stock are available
for issuance pursuant to Stock Awards (including Stock Awards that are granted
as Performance Awards).

The number of shares of Common Stock that are the subject of Awards under this
Plan that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or otherwise in a manner such that all or some of the
shares covered by an Award are not issued to a Participant or are exchanged for
Awards that do not involve Common Stock, shall not be counted against the
aggregate plan maximum or any sublimit set forth above and shall again
immediately become available for Awards hereunder. Notwithstanding the
foregoing, in connection with the granting of Options and SARs, the number of
shares of Common Stock available for issuance under this Plan shall be reduced
by the number of shares of Common Stock in respect of which the Option or SAR is
granted or denominated. For example, upon the grant of stock-settled SARs, the
number of shares of Common Stock available for issuance under this Plan shall be
reduced by the full number of SARs granted, and the number of shares of Common
Stock available for issuance under this Plan shall not thereafter be increased
upon the exercise of the SARs and settlement in shares of Common Stock, even if
the actual number of shares of Common Stock delivered in settlement of the SARs
is less than the full number of SARs exercised. Any shares of Common Stock that
are tendered by a Participant or withheld as full or partial payment of
withholding or other taxes or as payment for the exercise or conversion price of
an Award under this Plan shall not be added back to the number of shares of
Common Stock available for issuance under this Plan. Shares of Common Stock
delivered under the Plan as an Award or in settlement of an Award issued or made
(a) upon the assumption, substitution, conversion or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition or (b) as a post-transaction grant under such a plan or arrangement
of an acquired entity shall not reduce or be counted against the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that the exemption for transactions in connection with mergers acquisitions from
the shareholder approval requirements of the New York Stock Exchange for equity
compensation plans applies. The Board and the appropriate officers of the
Corporation are authorized to take from time to time whatever actions are
necessary, and to file any required documents with governmental authorities,
stock exchanges and transaction reporting systems to ensure that shares of
Common Stock are available for issuance pursuant to Awards.

6. Administration.

 

  (a) This Plan shall be administered by the Committee except as otherwise
provided herein.

 

  (b)

Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations and guidelines
for carrying out this Plan as it may deem necessary or proper, all of which
powers shall be exercised in the best interests of the Corporation and in
keeping with the objectives of this Plan. To the extent not inconsistent with
the other provisions of the Plan, the Committee may, in its discretion, provide
for the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions

 

4



--------------------------------------------------------------------------------

 

applicable to an Award, waive any restriction or other provision of this Plan
(insofar as such provision relates to Awards) or an Award or otherwise amend or
modify an Award in any manner that is either (i) not adverse to the Participant
to whom such Award was granted or (ii) consented to by such Participant. Except
in connection with a corporate transaction involving the Corporation (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price of outstanding Options or SARs
or cancel, exchange, substitute, buyout or surrender outstanding Options or SARs
in exchange for cash, other awards or Options or SARs with an exercise price
that is less than the exercise price of the original Options or SARs without
stockholder approval. The Committee may make an Award to an individual who it
expects to become an Employee of the Corporation or any of its Affiliates within
the next six months, with such award being subject to the individual’s actually
becoming an Employee within such time period, and subject to such other terms
and conditions as may be established by the Committee. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee, with
respect to Awards, in the interpretation and administration of this Plan shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.

 

  (c) No member of the Committee or officer of the Corporation to whom the
Committee has delegated authority in accordance with the provisions of paragraph
7 of this Plan shall be liable for anything done or omitted to be done by him or
her, by any member of the Committee or by any officer of the Corporation in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.

7. Delegation of Authority. Except with respect to matters under Section 162(m)
that are required to be determined or established by the Committee to qualify
Awards to Executive Officers as qualified “performance-based compensation,” the
Committee may delegate to the Chief Executive Officer and to other senior
officers of the Corporation or to any other committee of the Board its duties
and its authority to grant Awards under this Plan pursuant to such conditions or
limitations as the Committee may establish. The Committee may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under the Plan.

8. Awards.

 

  (a)

The Committee shall determine the type or types of Awards to be made under this
Plan and shall designate from time to time the Participants who are to be the
recipients of such Awards. Each Award may, in the discretion of the Committee,
be embodied in an Award Agreement, which shall contain such terms, conditions
and limitations as shall be determined by the Committee in its sole discretion
and, if required by the Committee, shall be signed by the Participant to whom
the Award is granted and by an Authorized Officer for and on behalf of the
Corporation. Awards may consist of those listed in this paragraph 8(a) and may
be granted singly, in combination or in tandem. Awards may also be granted in
combination or in tandem with, in replacement of (subject to paragraph 14), or
as alternatives to, grants or rights under this Plan or any other plan of the
Corporation or any of its Affiliates, including the plan of any acquired entity.
An Award may provide for the grant or issuance of additional, replacement or
alternative Awards upon the occurrence of specified events. All or part of an
Award may be subject to conditions established by the

 

5



--------------------------------------------------------------------------------

 

Committee, which may include, but are not limited to, continuous service with
the Corporation and its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of specified growth rates, as
referenced in clause (v) below, and other comparable measurements of
performance. Upon the termination of employment by a Participant who is an
Employee, any unexercised, deferred, unvested or unpaid Employee Awards shall be
treated as set forth in the applicable Award Agreement or as otherwise specified
by the Committee.

 

  (i) Option. An Employee Award or Director Award may be in the form of an
Option; provided that Options granted as Director Awards are not Incentive Stock
Options. The Grant Price of an Option shall be not less than the Fair Market
Value of Common Stock subject to such Option on the Grant Date. Notwithstanding
anything contrary contained in this Plan, in no event shall the term of the
Option extend more than ten (10) years after the Grant Date. Options may not
include provisions that “reload” the option upon exercise. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Options awarded to Participants pursuant to this Plan, including the Grant
Price, the term of the Options, the number of shares subject to the Option and
the date or dates upon which they become exercisable, shall be determined by the
Committee.

 

  (ii) Stock Appreciation Rights. An Employee Award may be in the form of an
SAR. On the Grant Date, the Grant Price of an SAR shall be not less than the
Fair Market Value of Common Stock subject to such SAR. The holder of a tandem
SAR may elect to exercise either the option or the SAR, but not both. The
exercise period for an SAR shall extend no more than 10 years after the Grant
Date. Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any SARs awarded pursuant to this Plan, including the Grant Price,
the term of any SARs and the date or dates upon which they become exercisable,
shall be determined by the Committee.

 

  (iii) Stock Award. An Employee Award or Director Award may be in the form of a
Stock Award. The terms, conditions and limitations applicable to any Stock
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award granted as an Employee Award which is
not a Performance Award shall have a minimum Restriction Period of three years
from the Grant Date, provided that (i) the Committee may provide for earlier
vesting following a change in control or other specified events involving the
Corporation or upon a Participant’s termination of employment by reason of
death, disability or retirement, (ii) such three-year minimum Restriction Period
shall not apply to a Stock Award that is granted in lieu of salary or bonus, and
(iii) vesting of a Stock Award may occur incrementally over the three-year
minimum Restricted Period; provided, that up to 150,000 shares of Common Stock
shall be available for issuance as Stock Awards having a time-based Restriction
Period of less than three years but not less than one year.

 

  (iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.

 

6



--------------------------------------------------------------------------------

 

  (v) Performance Award. Without limiting the type or number of Employee Awards
or Director Awards that may be made under the other provisions of this Plan, an
Employee Award or Director Award may be in the form of a Performance Award. The
terms, conditions and limitations applicable to any Performance Awards granted
to Participants pursuant to this Plan shall be determined by the Committee;
provided that any Stock Award granted as an Employee Award which is a
Performance Award shall have a minimum Restriction Period of one year from the
Grant Date, provided that the Committee may provide for earlier vesting
following a change in control or other specified events involving the
Corporation or upon a Participant’s termination of employment by reason of
death, disability or retirement. The Committee shall set Performance Goals in
its discretion which, depending on the extent to which they are met, will
determine the value and/or amount of Performance Awards that will be paid out to
the Participant and/or the portion of an Award that may be exercised.

 

  (A) Nonqualified Performance Awards. Performance Awards granted to Employees
or Directors that are not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be based on achievement of
such goals and be subject to such terms, conditions and restrictions as the
Committee or its delegate shall determine.

 

  (B)

Qualified Performance Awards. Performance Awards granted to Employees under the
Plan that are intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code shall be paid, vested or otherwise deliverable
solely on account of the attainment of one or more pre-established, objective
Performance Goals established by the Committee prior to the earlier to occur of
(x) 90 days after the commencement of the period of service to which the
Performance Goal relates and (y) the lapse of 25% of the period of service (as
scheduled in good faith at the time the goal is established), and in any event
while the outcome is substantially uncertain. A Performance Goal is objective if
a third party having knowledge of the relevant facts could determine whether the
goal is met. Such a Performance Goal may be based on one or more business
criteria that apply to the Employee, one or more business units, divisions, or
sectors of the Corporation, or the Corporation as a whole, and if so desired by
the Committee, by comparison with a peer group of companies. A Performance Goal
may include one or more of the following: Stock price measures (including but
not limited to growth measures and total shareholder return); Earnings per share
(actual or targeted growth); Earnings before interest, taxes, depreciation, and
amortization (“EBITDA”); Economic value added (“EVA”); Net income measures
(including but not limited to income after capital costs and income before or
after taxes); Operating income; Cash flow measures; Return measures (including
but not limited to return on average assets, risk-adjusted return on capital,
and return on average equity); Operating measures (including but not limited to
sales volumes, production volumes and production efficiency); Expense measures
(including but not limited to overhead cost

 

7



--------------------------------------------------------------------------------

 

and general and administrative expense); Margins; and corporate values measures
(including but not limited to ethics compliance, environmental, and safety).

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.

 

  (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

 

  (i) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for more than 600,000 shares of Common
Stock;

 

  (ii) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 300,000 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above and (c)(i) and (ii) below, being
hereinafter collectively referred to as the “Stock Based Awards Limitations”);
and

 

  (iii) no Participant may be granted Employee Awards under this Plan consisting
of cash (including Awards that are granted as Performance Awards) in respect of
any fiscal year having a value determined on the Grant Date in excess of
$3,000,000.

 

  (c) Notwithstanding anything to the contrary contained in this Plan the
following limitations shall apply to any Director Awards made hereunder:

 

  (i) no Participant may be granted, during any fiscal year, Director Awards
consisting of Options that are exercisable for more than 75,000 shares of Common
Stock and

 

  (ii) no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards covering or relating to more than 45,000 shares of
Common Stock.

 

8



--------------------------------------------------------------------------------

 

  (d) Prior to the effective date of this amendment and restatement, certain
awards on shares of Common Stock (the “Prior Awards”) had been granted under the
Prior Plans as in effect from time to time. As of the effective date of the
Existing Plan, each Prior Award continued to be outstanding and the shares of
Common Stock that are the subject of such Prior Awards shall be subject to
adjustment in accordance with Section 16 and to the other provisions of the
Plan.

9. Change in Control under Prior Plans. Unless otherwise expressly provided in
the applicable award agreement, the change in control provisions under the Prior
Plans shall govern the awards previously granted thereunder.

10. Non-United States Participants. The Committee may grant awards to persons
outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.

11. Payment of Awards.

 

  (a) General. Payment made to a Participant pursuant to an Award may be made in
the form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions. If such payment is
made in the form of Restricted Stock, the Committee shall specify whether the
underlying shares are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. In the event that shares of Restricted Stock are to be
issued at the end of the Restricted Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.

 

  (b) Deferral. With the approval of the Committee, amounts payable in respect
of Awards may be deferred and paid either in the form of installments or as a
lump-sum payment. The Committee may permit selected Participants to elect to
defer payments of some or all types of Awards or any other compensation
otherwise payable by the Corporation in accordance with procedures established
by the Committee and may provide that such deferred compensation may be payable
in shares of Common Stock. Any deferred payment pursuant to an Award, whether
elected by the Participant or specified by the Award Agreement or the terms of
the Award or by the Committee, may be forfeited if and to the extent that the
Award Agreement or the terms of the Award so provide.

 

  (c) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards.

 

  (d) Substitution of Awards. Subject to paragraphs 6(b), 14 and 16, at the
discretion of the Committee, a Participant who is an Employee may be offered an
election to substitute an Employee Award for another Employee Award or Employee
Awards of the same or different type.

 

9



--------------------------------------------------------------------------------

 

12. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock or any combination
thereof. The Committee shall determine acceptable methods for Participants to
tender Common Stock or other Awards provided that any Common Stock that is or
was the subject of an Award may be so tendered only if it has been held by the
Participant for six months. The Committee may provide for procedures to permit
the exercise or purchase of such Awards by use of the proceeds to be received
from the sale of Common Stock issuable pursuant to an Award. Unless otherwise
provided in the applicable Award Agreement, in the event shares of Restricted
Stock are tendered as consideration for the exercise of an Option, a number of
the shares issued upon the exercise of the Option, equal to the number of shares
of Restricted Stock used as consideration therefor, shall be subject to the same
restrictions as the Restricted Stock so submitted as well as any additional
restrictions that may be imposed by the Committee. The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this paragraph.

An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Corporation shall issue or otherwise deliver to the optionee upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of Common Stock subject to
the Option, and the optionee may retain the shares of Common Stock the ownership
of which is attested.

13. Taxes. The Corporation or its designated third party administrator shall
have the right to deduct applicable taxes from any Employee Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes or other amounts required by
law or to take such other action as may be necessary in the opinion of the
Corporation to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Corporation of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required. The Committee may
provide for loans, to the extent not otherwise prohibited by law, on either a
short term or demand basis, from the Corporation to a Participant who is an
Employee to permit the payment of taxes required by law.

14. Amendment, Modification, Suspension or Termination of the Plan. The Board
may amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that (i) no amendment or alteration that would adversely affect
the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant and (ii) no
amendment or alteration shall be effective prior to its approval by the
stockholders of the Corporation to the extent such approval is required by
applicable legal requirements or the requirements of the securities exchange on
which the Corporation’s Common Stock is listed.

15. Assignability. Unless otherwise determined by the Committee and provided in
the Award Agreement or the terms of the Award, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder. In the event
that a beneficiary designation conflicts with an assignment by will, the
beneficiary designation will prevail. The Committee may prescribe and include in
applicable Award Agreements or the terms of the Award other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this paragraph 15 shall be null and void.

 

10



--------------------------------------------------------------------------------

 

16. Adjustments.

 

  (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Corporation or its business or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock (whether or not such issue is prior to, on a parity with or
junior to the existing Common Stock) or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.

 

  (b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and available for issuance pursuant to specific types of Awards as
described in paragraph 5, (ii) the number of shares of Common Stock covered by
outstanding Awards, (iii) the Grant Price or other price in respect of such
Awards, (iv) the appropriate Fair Market Value and other price determinations
for such Awards, and (v) the Stock Based Awards Limitations shall each be
proportionately adjusted by the Board as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities or property (including special cash dividends but not
normal cash dividends or dividends payable in Common Stock), the Board shall
make appropriate adjustments to (x) the number of shares of Common Stock
reserved under this Plan and (y)(i) the number of shares of Common Stock covered
by Awards, (ii) the Grant Price or other price in respect of such Awards,
(iii) the appropriate Fair Market Value and other price determinations for such
Awards, and (iv) the Stock Based Awards Limitations to reflect such transaction;
provided that such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized (x) to assume under the Plan
previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment; (y) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards notice and opportunity to
exercise for 30 days prior to such cancellation; or (z) to cancel any such
Awards and to deliver to the Participants cash in an amount that the Committee
shall determine in its sole discretion is equal to the fair market value of such
Awards on the date of such event, which in the case of Options or SARs shall be
the excess of the Fair Market Value of Common Stock on such date over the
exercise or strike price of such Award.

17. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Corporation shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to

 

11



--------------------------------------------------------------------------------

such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

18. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Corporation to administer the Plan. The Corporation shall not be required to
segregate any assets for purposes of this Plan or Awards hereunder, nor shall
the Corporation, the Board or the Committee be deemed to be a trustee of any
benefit to be granted under this Plan. Any liability or obligation of the
Corporation to any Participant with respect to an Award under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award Agreement or the terms of the Award, and no such liability or
obligation of the Corporation shall be deemed to be secured by any pledge or
other encumbrance on any property of the Corporation. Neither the Corporation
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

19. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Corporation to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Corporation.

20. Successors. All obligations of the Corporation under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.

21. Section 409A. This Plan is intended to comply with Section 409A and
ambiguous provisions, if any, shall be construed to provide that the Awards are
compliant with or exempt from the application of Section 409A, as appropriate.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A, that Plan provision or Award will be reformed to avoid imposition
of the additional tax, including that any Award subject to 409A held by a
“specified employee” within the meaning of Section 409A that is settled upon
termination of employment (for reasons other than death) shall be delayed in
payment until the expiration of six months (or, if earlier, the date of
Participant’s death), and no action taken to comply with Section 409A shall be
deemed to adversely affect the Participant’s rights to an Award. This Plan shall
not be amended in a manner that would cause the Plan or any amounts payable
under the Plan to fail to comply with the requirements of Section 409A, to the
extent applicable, and, further, the provisions of any purported amendment that
may reasonably be expected to result in such non-compliance shall be of no force
or effect with respect to the Plan. The Corporation shall neither cause nor
permit any payment, benefit or consideration to be substituted for a benefit
that is payable under this Plan if such action would result in the failure of
any amount that is subject to Section 409A to comply with the applicable
requirements of Section 409A. For purposes of Section 409A, each payment under
this Plan shall be deemed to be a separate payment.

22. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

23. Effectiveness and Term. This amendment and restatement of the Plan was
adopted by the Board as of August 5, 2010. Unless terminated earlier by the
Board pursuant to Section 14, no awards may be made under the Plan after
January 7, 2014.

 

12